Citation Nr: 0801273	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-11 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable initial disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1954.  The veteran is a recipient of the Purple 
Heart Medal.  This matter comes on appeal from an April 2003 
rating decision by the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In December 2005, the Board remanded the veteran's appeal for 
further development.

A July 2006 rating decision granted service connection for 
bilateral hearing loss and assigned a non-compensable 
disability rating, effective January 30, 2003.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran does not have residuals of frostbite of the 
feet due to service.

2.  The veteran does not have tinnitus due to service.


CONCLUSIONS OF LAW

1.  Residuals of frostbite of the feet were not incurred as a 
result of active duty.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  Tinnitus was not incurred as a result of active duty.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letters mailed in February 2003 and January 
2006, and the July 2006 supplemental statement of the case 
(SSOC).  Although the second notice letter was sent after the 
initial adjudication of the claim and the veteran was not 
provided notice with respect to the disability-rating or 
effective-date element of the claim until July 2006, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the receipt of all 
pertinent evidence, the RO readjudicated the claim.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the RO would have been different had 
VCAA notice been provided at an earlier time.  Moreover, as 
explained below, the Board has determined that service 
connection is not warranted for residuals of frostbite of the 
feet or tinnitus.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
timely notice with respect to those elements of the claim is 
no more than harmless error.  

The record also reflects that the veteran's service treatment 
records and VA treatment records have been obtained, and the 
veteran has been afforded VA examinations to determine the 
etiology of his foot problems and tinnitus.

Neither the veteran nor his representative has identified any 
other evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).

The Board notes that Section 1154(b) does not negate the need 
for medical evidence of a nexus between service and a current 
disability.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); Caluza, supra.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he suffers from residuals of 
frostbite of the feet incurred during his active duty service 
in Korea.  He is a recipient of an award indicative of 
participation in combat; in his case, the Purple Heart Medal.  

The service treatment records are devoid of evidence of any 
residuals of frostbite of the feet.  The report of the 
September 1954 examination for separation shows that the 
veteran's feet were found to be normal.  

Although the post-service medical evidence of record shows 
that the veteran has recently been diagnosed with various 
disabilities of the feet, there is no post-service medical 
evidence of a foot disorder until almost 50 years after his 
discharge from service.  

The veteran has submitted clinical opinion evidence from his 
private podiatrist, Thomas J. Patrick, Jr., D.P.M., signed in 
September 2003, stating that his documented peripheral 
neuropathy and skin and toenail symptoms are consistent with 
long-term manifestations of frostbite.  Dr. Patrick did not 
report having reviewed the claims file.  The basis for his 
opinion appears to be the reported fact, which he wrote it 
was his understanding is documented in the service record, 
that the veteran sustained cold injuries to his feet during 
his tour of duty in Korea.  

The veteran has also submitted medical evidence from his 
family physician, Dr. Terry Johnson, generated from February 
2004 to January 2005, which stated that the veteran had been 
diagnosed with Cellulitis of the right lower leg, with mild 
erythema, swelling, and tenderness; right lower leg 
Vasculitis; and mild peripheral neuropathy secondary to 
diabetes mellitus, type II.  The most recent pertinent 
evidence of record, from January 17, 2005, reported that the 
Cellulitis was 95 percent improved.  Likewise, as to 
Vasculitis, the most recent pertinent evidence of record, 
from December 2, 2004, noted that it had resolved.  Aside 
from linking the veteran's peripheral neuropathy to diabetes, 
Dr. Johnson gave no nexus opinion relating any foot disorder 
to any cause, much less to military service or to a service-
related medical condition.  (The Board here notes that the 
veteran is not serviced connected for diabetes; nor is any 
such service connection claimed.)

The veteran was afforded a VA examination of his feet in 
March 2006.  The physician reviewed the claims file in 
conjunction with the examination.  He diagnosed hammer toes 
and diffuse bilateral degenerative joint disease of the feet.  
Normal circulation in both feet was found, and there was no 
sign of fungal infection whatsoever.  The VA physician opined 
that the veteran's current symptoms are likely unrelated to 
military service as claimed.  He stated that in the case of 
the veteran, such symptoms as "athlete's foot" and sweating 
are probably incidental and completely unrelated to any 
previous history of frostbite, as these would be very 
atypical post-frostbite symptoms.  The VA examiner also noted 
that the more recent symptoms of burning and tingling in the 
bilateral feet coincide with his initial diagnosis of 
diabetes about three years before.  He opined that any 
decrease in sensation and proprioception found on examination 
was due to the history of diabetes as opposed to frostbite 
because these symptoms had not been present for the past 50 
years.  He concluded by stating that his diagnoses of the 
veteran's feet would not be atypical in someone 71 years old 
such as the veteran.

The March 2006 VA examiner's medical conclusions have gone 
unchallenged by any clinician.

The Board has not found Dr. Patrick's clinical opinions to be 
persuasive.  Dr. Patrick has not adequately explained why he 
believes that the veteran's peripheral neuropathy and skin 
and toenail symptoms are due to service trauma.  He reported 
his opinion in a conclusory manner without supporting it by 
factual inferences other than the reported in-service 
frostbite injury.  Indeed, Dr Patrick's positive nexus 
opinion seems to rest on the incorrect understanding that 
service treatment records in fact document such an injury.  
In this regard, the Board once again recalls that service 
treatment records do not show that the veteran's feet were 
injured.  

The VA physician who examined the veteran in March 2006 and 
reviewed the claims folder has opined that the appellant's 
current foot problems are not etiologically related to his 
military service, and his rationale is consistent with what 
the service treatment records and post-service medical 
evidence show.  Therefore, the Board has found his opinion to 
be more persuasive.  

With respect to the issue of service connection for tinnitus, 
the veteran was provided a VA audiology examination in April 
2006. Following a review of the evidence, to include his 
accounts of exposure to hostile enemy rocket fire, the 
examiner found it less likely than not that the veteran's 
tinnitus was related to his period of military service. No 
medical opinion or other competent medical evidence to the 
contrary has been submitted. 

Accordingly, the Board must conclude that the preponderance 
of the evidence is against both claims, and that the claims 
must be denied.


ORDER

Entitlement to service connection for residuals of frostbite 
of the feet is denied.

Entitlement to service connection for tinnitus is denied.





REMAND

The AMC granted the veteran entitlement to service connection 
for bilateral hearing loss in July 2006 and assigned a non-
compensable disability rating from January 30, 2003, which to 
this date remains in effect.  In August 2006, VA received the 
veteran's notice of disagreement with this decision.  The 
veteran has not been provided a statement of the case in 
response to this notice of disagreement.  Because the notice 
of disagreement placed the issue in appellate status, the 
matter must be remanded for the originating agency to issue a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The veteran and his representative 
should be provided a statement of the 
case (SOC) on the issue of entitlement to 
a compensable initial disability rating 
for bilateral hearing loss, and informed 
of the requirements to perfect an appeal 
with respect to this new issue. The SOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal. 

2.  Should a timely appeal as to this 
issue be received, the case should be 
returned to the Board, if in order.  By 
this remand, the Board intimates no 
opinion as to any ultimate outcome 
warranted.  The appellant need take no 
action until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).








 Department of Veterans Affairs


